ePlus Reports December 31, 2007 Quarter Results: Revenues Decreased 11.0% to $198.4 Million; Net Earnings Decresed 69.8% to $3.8 Million HERNDON, VA – May 5, 2008– ePlus inc. (OTC: PLUS - news), today announced financial results for its third quarter of fiscal year 2008, which ended December 31, 2007 (“the Quarter”).Revenues for the Quarter decreased 11.0% to $198.4 million as compared to revenues of $222.9 million during the three months ended December 31, 2006 (“the Prior Year’s Quarter”).Net earnings for the Quarter decreased 69.8% to $3.8 million from $12.4 million the Prior Year’s Quarter.As disclosed in the Company’s Form 10-Q for the period ended December 31, 2006, the Prior Year’s Quarter included patent settlement income of $17.5 million and related expenses of $5.8 million.Excluding the patent settlement income, total revenues decreased 3.4% in the Quarter as compared to the Prior Year’s Quarter. With the filing on May 2, 2008 of the Company’s Form 10-Q for the quarter ended December 31, 2007, the Company believes it is nowcurrentin itsquarterly and annual reportfiling requirementsof the Securities Exchange Act of1934and the relatedSEC rules. Both basic and fully diluted earnings per common share were $0.45 for the Quarter, as compared to $1.51 and $1.47, respectively, for the Prior Year’s Quarter.
